Exhibit 10.42






RECORDING REQUESTED BY     
AND WHEN RECORDED MAIL TO:
Cox, Castle & Nicholson LLP
2029 Century Park East, 21st Floor
Los Angeles, California 90067
Attention: Adam B. Weissburg, Esq.
APN:     4259-025-008
4259-025-018    
4259-025-019    
Mortgage Loan No. 16714
ASSIGNMENT OF LEASES AND RENTS
THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of November
29, 2016, by KR WMC, LLC, a Delaware limited liability company, having an
address at 12200 West Olympic Boulevard., Suite 200, Los Angeles, California
90064 (“Assignor”), to and for the benefit of MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, a Massachusetts corporation, having an address in care of
Barings, One Financial Plaza, Hartford, Connecticut 06103, Attention: Real
Estate Loan Servicing (“Assignee”). To the extent applicable under Article 13 of
the Loan Agreement, this Assignment shall be for the benefit of Administrative
Agent).
R E C I T A L S:
A.    Assignor and Assignee entered into that certain Loan Agreement of even
date herewith (as the same may be amended or modified from time to time, the
“Loan Agreement”), which Loan Agreement governs a loan (the “Loan”) made by
Assignee to Assignor, which Loan is evidenced by that certain Promissory Note of
even date herewith (as the same may be amended or modified from time to time,
the “Note”);
B.    The Loan is secured in part by Assignor’s interest in and to that certain
real property located in the City of Los Angeles, County of Los Angeles and
State of California, and more particularly described on Exhibit A attached
hereto (the “Premises”), as evidenced by (i) that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (as the
same may be amended or modified from time to time, the “Mortgage”) with respect
to the Premises, and (ii) this Assignment. As used herein, the Loan Agreement,
the Note, the Mortgage, this Assignment, and all other instruments evidencing,
securing or pertaining to the Loan, now or from time to time hereafter executed
and delivered to Assignee in connection with the Loan, are referred to
collectively herein as the “Loan Documents”.
C.    Assignee has required, as a condition to making the Loan, that Assignor
make and deliver this Assignment as below provided.





--------------------------------------------------------------------------------





NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor, intending to be legally bound,
hereby agrees as follows:
1.
Recitals. The foregoing recitals are incorporated into this Assignment by this
reference.

2.    Defined Terms. As used in this Assignment, unless otherwise defined
herein, all initially capitalized terms shall have the respective meanings
ascribed to such terms in the Loan Agreement.
3.    Assignment.
(a)    Assignor does hereby absolutely, presently and irrevocably assign,
transfer, and set over unto Assignee:
(i)    All of the right, title and interest of Assignor in and to all leases,
occupancy agreements, licenses to occupy, lettings, tenancies and other similar
agreements, affecting all or a portion of the Premises, which leases, occupancy
agreements, licenses to occupy, and other similar agreements are listed on the
certified rent roll delivered from Assignor to Assignee simultaneously with this
Assignment (the “Rent Roll”), and all other and future leases, occupancy
agreements, licenses to occupy, lettings and tenancies and other similar
arrangements, of the Premises, and all modifications, renewals, and extensions
of the existing leases, occupancy agreements, licenses to occupy, lettings,
tenancies and other similar arrangements present and future, together with
guarantees, if any, of the lessee’s obligations thereunder whether entered into
before or after the filing by or against Assignor of any petition for relief
under 11 U.S.C. §101 et. seq. as the same may be amended from time to time, or
any successor statute thereto (the “Bankruptcy Code”) (collectively the
“Leases”);
(ii)    All rents, issues, income, proceeds, payments, and profits arising from
the Leases and from the use and occupation of the Premises, including, without
limitation, all fixed and additional rents, cancellation payments, option
payments, letter of credit proceeds, supporting obligations, security deposits
and all sums due and payments made under any guarantee of any of the Leases or
any obligations thereunder (collectively “Rents”); and
(iii)    All rights, powers, privileges, options and other benefits of Assignor
under the Leases, including without limitation the immediate and continuing
right to make claim for, receive, collect and receipt for all Rents, including
the right to make such claim in a proceeding under the Bankruptcy Code, and the
right to apply the same to the payment of the Indebtedness (collectively
“Rights”).
(b)    Assignor and Assignee intend that this Assignment constitute a present,
irrevocable and absolute assignment of the Leases and Rents, and not an
assignment for additional security only. Assignee grants to Assignor a revocable
license (“License”) to collect and receive the Rents. Assignor hereby agrees
that following the occurrence and during the continuance of an Event of Default,
Assignee may authorize and direct the lessees named in the Leases, and any other
occupants of the Premises, and all Lease guarantors, to pay over to Assignee or
such other party as Assignee may direct, all Rents, upon receipt from Assignee
of


 
2
 

--------------------------------------------------------------------------------




written notice to the effect that an Event of Default exists, and to continue to
do so until the lessees are otherwise notified by Assignee.
4.    Assignor’s Warranties and Representations; Covenants.
(a)    Assignor hereby warrants and represents to Assignee as follows:
(i)    Assignor has not executed any prior assignment of the Leases or Rents,
nor has it performed any act or executed any other instrument which might
prevent Assignor from fulfilling any of the terms and conditions of this
Assignment or which might prevent Assignee from operating under any of the terms
and conditions of this Assignment or which would limit Assignee in such
operation;
(ii)    Assignor has not executed or granted any modification, waiver or
amendment whatsoever of any of the Leases, except as disclosed to Lender in
writing prior to the date hereof; and there are no defaults now existing under
the Leases, or any conditions which, after notice, passage of time, or both
would constitute defaults, except as disclosed to Lender in writing prior to the
date hereof;
(iii)    Assignor will observe and perform all the obligations imposed upon the
lessor under the Leases and will not do or permit to be done anything to impair
any of the Leases;
(iv)    Assignor will not collect any of the rents, issues, income, proceeds
payments, and profits arising or accruing under the Leases or from the Premises
more than thirty (30) days in advance of the time when the same shall become due
under the Leases, nor execute any other assignment of the Leases or assignment
of rents, issues, income, proceeds or profits with respect to the Premises; and
(v)    Except as otherwise specifically permitted under Section 5.1 of the Loan
Agreement, or with the prior written consent of the Assignee, Assignor will not
alter or modify the terms of the Leases, give any consent or exercise any option
required or permitted by such terms, accept a surrender thereof, or consent to
any assignment of or subletting under the Leases, whether or not in accordance
with their terms.
5.    Revocation of License.
(a)    Following the occurrence and during the continuance of an Event of
Default, the License granted to Assignor in subsection 3(b) of this Assignment
shall, upon notice from Lender, be revoked, and upon such notice Assignee shall
immediately be entitled to the receipt and possession of all Rents, and to the
assumption of the Rights whether or not Assignee enters upon or takes control of
the Premises. Without limiting the foregoing, the provisions of Section 7.12 of
the Mortgage are incorporated herein (to the extent of any capitalized terms
used therein, such terms shall have the meaning assigned to such terms in the
Mortgage) and to the extent of any conflict between this Assignment and Section
7.12 of the Mortgage, the terms of Section 7.12 of the Mortgage shall prevail.


3

--------------------------------------------------------------------------------




(b)    Upon demand by Assignee following the occurrence and during the
continuance of an Event of Default, Assignor shall immediately deliver to
Assignee all Rents in the possession of Assignor or its agents, and shall
cooperate in instructing Assignor’s agents and the lessees under the Leases and
all others in possession of the Premises or any portion thereof to pay directly
to Assignee all Rents.
(c)    Upon revocation of the License pursuant to Subsection 5(a) above,
Assignee may, at its option, without waiving such Event of Default and without
notice or regard to the adequacy of the security for the Indebtedness, either in
person or by agent, nominee or attorney, or by a receiver appointed by a court,
with or without bringing any action or proceeding, dispossess Assignor and its
agents and servants from the Premises, without liability for trespass, damages
or otherwise, and exclude Assignor and its agents from the Premises.
(d)    Upon revocation of the License pursuant to Subsection 5(a) above,
Assignee may also take possession of the Premises, and all books, records and
accounts relating thereto and have, hold, manage, lease and operate the Premises
on such terms and for such period of time as Assignee may deem proper. In
addition, and with or without taking possession of the Premises, Assignee, in
its own name, may demand, sue for or otherwise collect and receive all Rents,
including those past due and unpaid and may apply any Rents collected in such
order of priority as Assignee in its sole discretion deems appropriate, to the
payment of:
(i)    all expenses of managing the Premises, including, without limitation, the
salaries, fees and wages of a managing agent and such other persons or entities
as Assignee may deem necessary or desirable, and all expenses of operating and
maintaining the Premises, including, without limitation, all taxes, claims,
assessments, ground rents, water rents, sewer rents and any other liens or
charges, and premiums for all insurance which Assignee may deem necessary or
desirable, and the cost of all alterations, renovations, repairs or
replacements, and all expenses incident to taking and retaining possession of
the Premises; and
(ii)    the Indebtedness.
6.    No Liability of Assignee. This Assignment shall not be construed to bind
Assignee to the performance of any of the covenants, conditions, or provisions
contained in any Lease, or otherwise impose any obligation upon Assignee.
Assignee shall not be liable for any loss sustained by Assignor resulting from
Assignee’s failure to let the Premises, or from any other act or omission of
Assignee either in collecting the Rents, or if Assignee shall have taken
possession of the Premises, in managing the Premises, unless such loss is caused
by the willful misconduct or gross negligence of Assignee.
7.    No Mortgagee in Possession. In the absence of taking actual possession of
the Premises by Assignee, in its own right and person, Assignee (i) shall not be
deemed a mortgagee in possession, (ii) shall not be responsible for the payment
of any taxes or assessments with respect to the Premises, (iii) shall not be
liable to perform any obligation of the lessor under any Leases or under
applicable law, (iv) shall not be liable to any person for any dangerous or
defective condition in the Premises nor for any negligence in the management,
upkeep, repair, or control of the Premises resulting in loss or injury or death
to any person, and (v) shall not be liable in any manner for the remediation of
any environmental impairment.


4

--------------------------------------------------------------------------------




8.    Bankruptcy.
(a)    Following the occurrence and during the continuance of an Event of
Default, Assignee shall have the right to proceed in its own name or in the name
of Assignor in respect of any claim, suit, action or proceeding, relating to any
Leases in a proceeding under the Bankruptcy Code including, without limitation,
the right to file and prosecute, all to the exclusion of Assignor, any proofs of
claim, complaints, motions, applications, notices and other documents.
(b)    If there shall be filed by or against Assignor a petition under the
Bankruptcy Code, and Assignor, as lessor under any Leases, shall determine to
reject any Leases pursuant to Section 365(a) of the Bankruptcy Code, then
Assignor shall give Assignee not less than ten (10) days’ prior notice of the
date on which Assignor shall apply to the bankruptcy court for authority to
reject the Leases. Assignee shall have the right, but not the obligation, to
serve upon Assignor within such ten (10)-day period a notice stating that (i)
Assignee demands that Assignor assume and assign the Leases to Assignee pursuant
to Section 365 of the Bankruptcy Code and (ii) Assignee covenants to cure or
provide adequate assurance of future performance under the Leases. If Assignee
serves upon Assignor the notice described in the preceding sentence, Assignor
shall not seek to reject the Leases and shall comply with the demand provided
for in clause (i) of the preceding sentence within thirty (30) days after the
notice shall have been given, subject to the performance by Assignee of the
covenant provided for in clause (ii) of the preceding sentence.
9.    Indemnity of Assignee.
(a)    Except with respect to Assignee’s gross negligence or willful misconduct,
Assignor hereby indemnifies Assignee for, and holds Assignee harmless from, and
shall be responsible for, any and all liability, loss or damage which may be
incurred under the Leases, or under or by reason of this Assignment, and from
any and all claims and demands whatsoever which may be asserted against Assignee
by reason of any alleged obligations or undertakings under any of the Leases.
(b)    Should Assignee incur any such liability under the Leases or under or by
reason of this Assignment or in defense of any such claims or demands (except
with respect to any such liability attributable to Assignee’s gross negligence
or willful misconduct), the amount thereof, including actual, out-of-pocket
costs, expenses and reasonable attorneys’ fees reasonably incurred by Lender,
shall be secured by the Mortgage and Assignor shall reimburse Assignee therefor,
immediately upon demand and upon the failure of Assignor so to do, Assignee, at
its option, may declare all sums secured by the Mortgage immediately due and
payable. Interest shall accrue on the amounts so expended by Assignee at the
Default Rate from the date expended until repaid.
10.    No Waiver of Rights by Assignee. Nothing contained in this Assignment and
no act done or omitted by Assignee pursuant to the powers and rights granted it
hereunder shall be deemed to be a waiver by Assignee of any of its rights and
remedies under the Note, Mortgage or any other Loan Document. This Assignment is
made and accepted without prejudice to any of such rights and remedies possessed
by Assignee to collect the Indebtedness and to enforce the


5

--------------------------------------------------------------------------------




Loan Documents, and said rights and remedies may be exercised by Assignee either
prior to, simultaneously with, or subsequent to any action taken by it
hereunder.
11.    Releases of Parties and Security. Assignee may take or release other
security for the payment of the Indebtedness, may release any party primarily or
secondarily liable therefor, and may apply any other security held by it to the
satisfaction of any portion of the Indebtedness without prejudice to any of its
rights under this Assignment.
12.    Further Assurances. Assignor agrees that it will, from time to time, upon
demand therefor by Assignee, deliver to Assignee an executed counterpart of each
and every Lease. Further, Assignor agrees that it will execute, acknowledge and
record such additional assurances and assignments as Assignee may request
covering any and all of the Leases. Such assignments shall be on forms approved
by the Assignee, and Assignor agrees to pay all actual, out-of-pocket costs
reasonably incurred in connection with the examination of the Leases and the
preparation, execution and recording of such assignments or any other related
documents, including, without limitation, fees of Assignee’s local counsel.
13.    Amendments. This Assignment may not be altered or amended except in
writing, intended for that specific purpose, signed by both Assignor and
Assignee.
14.    Legal Construction.
(a)    All terms contained herein shall be construed, whenever the context of
this Assignment so requires, so that the singular number shall include the
plural, and the plural the singular, and the use of any gender shall include all
genders.
(b)    The terms “include” and “including” as used in this Assignment shall be
construed as if followed by the phrase “without limitation”.
(c)    Any provision of this Assignment permitting the recovery of attorneys’
fees and costs shall be deemed to include such fees and costs reasonably
incurred in all appellate proceedings.
(d)    In the event there is more than one Assignor, the obligations of each
Assignor shall be joint and several for all purposes.
15.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing or under any other Loan Document
shall be given in writing and shall be delivered in accordance with the terms
and conditions of Section 12.1(a) of the Loan Agreement.
16.    Controlling Law. This instrument shall be governed by and construed in
accordance with the laws of the state in which the Premises are situated.
17.    Discharge. Until the payment in full of the Indebtedness, this Assignment
shall continue in full force and effect, whether or not recorded. Assignor
hereby authorizes Assignee to furnish to any Person written notice that this
Assignment remains in effect and agrees that such Person may rely upon and shall
be bound by such statement. Upon payment in full of the


6

--------------------------------------------------------------------------------




Indebtedness and the delivery and recording of a satisfaction or discharge of
the Mortgage duly executed, this Assignment shall be void and of no effect.
18.    Severability. All rights, powers and remedies provided in this Assignment
may be exercised only to the extent that the exercise thereof does not violate
any applicable law, and are intended to be limited to the extent (but only to
the extent) necessary so that they will not render this Assignment invalid or
unenforceable. If any term, covenant, condition, or provision of this Assignment
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remaining terms, covenants, conditions and
provisions of this Assignment, or the application of such term, covenant,
condition or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term, covenant, condition and provision of this Assignment shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.
19.    Successors and Assigns. This Assignment shall be binding upon Assignor’s
successors and assigns and shall inure to the benefit of Assignee and its
successors and assigns, and shall survive payment of the Loan, foreclosure,
deed-in-lieu of foreclosure and any other transfer of the Premises or any
interest therein.
20.    Conflict. Notwithstanding anything to the contrary herein, this
Assignment shall be subject to the terms and conditions of the Loan Agreement
and in the event of any conflict between the terms and conditions of this
Assignment and the terms and conditions of the Loan Agreement, the terms and
conditions of the Loan Agreement shall prevail.


[No Further Text On This Page]


7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Assignor has duly executed this Assignment as of the
date first above written.




 
 
BORROWER:
 
 
 
 
 
KR WMC, LLC,
a Delaware limited liability company
 
 
 
 
By:
Kilroy Realty, L.P.,
a Delaware limited partnership
its sole managing member


 
 
 
 
By:
Kilroy Realty Corporation,
a Maryland corporation,
its general partner
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title:   Executive Vice President and Chief Financial Officer
 
By:
/s/ Michelle Ngo
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer





S-1

--------------------------------------------------------------------------------







A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.


STATE OF CALIFORNIA
)
 
) ss:
COUNTY OF Los Angeles        
)



On November 22, 2016 before me, Yuson Shin
Notary Public                (insert name and title of the officer),
personally appeared Tyler H. Rose and Michelle Ngo , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature: /s/ Yuson Shin


[Seal]


N-1

--------------------------------------------------------------------------------







EXHIBIT A
PREMISES


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (PORTION OF APN: 4259-025-008)
THE WESTERLY 265 FEET OF THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA,
SHOWN AS A PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS
ANGELES. ON A MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296
OF THE SUPERIOR COURT, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM THAT PORTION IN OLYMPIC BOULEVARD, BEING THAT PART LYING
NORTHERLY OF THE SOUTH LINE OF THE LAND DESCRIBED IN DEED TO THE STATE OF
CALIFORNIA, RECORDED IN BOOK 22517 PAGE 425, OFFICIAL RECORDS.
PARCEL 2: (PORTION OF APN: 4259-025-008)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, ON MAP FILED AS
EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREOF SOUTH
76° 12’ 45” WEST 504.08 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT, SAID
POINT BEING THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED TO HOWE AND COMPANY, A
CO-PARTNERSHIP, BY DEED RECORDED APRIL 18, 1946 IN BOOK 23126 PAGE 7, OFFICIAL
RECORDS, AS INSTRUMENT NO. 323; THENCE ALONG THE WESTERLY LINE OF SAID LAND
NORTH 13° 41’ 45” WEST TO THE SOUTHERLY LINE OF THE LAND DESCRIBED IN PARCEL NO.
20 OF CASE NO. 50830 ENTERED IN SUPERIOR COURT OF LOS ANGELES COUNTY; THENCE
WESTERLY ALONG SAID SOUTHERLY LINE BEING A CURVE CONCAVE SOUTHERLY HAVING A
RADIUS OF 9945.00 FEET, TO THE EASTERLY LINE OF THE WESTERLY 265 FEET OF SAID
LOT 27; THENCE ALONG SAID EASTERLY LINE SOUTH 13° 41’ 45” EAST TO THE SOUTHERLY
LINE OF SAID LOT; THENCE ALONG SAID SOUTHERLY LINE NORTH 76° 12’ 45” EAST TO THE
POINT OF BEGINNING.
PARCEL 3: (PORTION OF APN: 4259-025-018)


Exhibit A-1

--------------------------------------------------------------------------------




THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT IN THE CITY OF LOS ANGELES, AS PER MAP FILED
AS EXHIBIT “B” WITH REFEREES REPORT IN CASE NO- B-25296 OF THE SUPERIOR COURT IN
AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 310.32 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST 193.76 FEET;
THENCE NORTH 13° 41’ 45” WEST 245.69 FEET TO THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, AS DESCRIBED IN PARCEL “A” IN THE DEED TO THE CITY OF LOS ANGELES, AS
PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS; THENCE ALONG SAID
SOUTHERLY LINE, NORTH 78° 03’ EAST 50.00 FEET; THENCE SOUTH 44° 13’ 35” EAST
283.15 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THAT PORTION OF SAID LAND LYING NORTHEASTERLY OF THE FOLLOWING
DESCRIBED LINE:
BEGINNING IN THE SOUTHERLY LINE OF SAID LOT, DISTANT SOUTH 76° 12’ 45” WEST
444.33 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE NORTH 13° 41’ 45”
WEST 183 FEET; THENCE SOUTH 76° 18’ 15” WEST 26.25 FEET; THENCE NORTH 13° 41’
45” WEST 43.98 FEET; THENCE NORTH 44° 12’ 35” WEST 5.5 FEET; THENCE NORTH 13°
41’ 45” WEST TO SAID SOUTH LINE OF OLYMPIC BOULEVARD.
ALSO EXCEPT THEREFROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE PROPERTY
CONVEYED TO THE STATE OF CALIFORNIA, BY GRANT DEED MADE AND EXECUTED JUNE 10,
1946, RECORDED AUGUST 20, 1946 IN BOOK 23552 PAGE 383, OFFICIAL RECORDS,
SPECIFICALLY COVERING THE FOLLOWING DESCRIBED PROPERTY:
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT ON THAT CERTAIN MAP FILED AS EXHIBIT “B” WITH
REFEREES REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT OF THE STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWESTERLY CORNER OF THE LAND CONVEYED TO HOWE AND COMPANY
BY DEED FROM CORA MAY JANKOWSKY, RECORDED APRIL 18, 1946 IN BOOK 23126 PAGE 7 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, SAID
POINT ALSO BEING A POINT IN THAT COURSE IN THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, DESCRIBED IN PARCEL “A” IN DEED TO THE CITY OF LOS ANGELES, RECORDED
IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS, AS HAVING A BEARING OF NORTH 78° 03’
29” EAST; THENCE ALONG SAID SOUTHERLY LINE NORTH 76° 03’ EAST 50.00 FEET TO A
POINT; THENCE SOUTH 44° 13’ 35” EAST 11.83 FEET TO THE INTERSECTION THEREOF WITH
A LINE PARALLEL WITH AND DISTANT 10.00 FEET SOUTHERLY


Exhibit A-2

--------------------------------------------------------------------------------




MEASURED NORMALLY, FROM SAID COURSE IN THE SOUTHERLY LINE OF OLYMPIC BOULEVARD;
THENCE ALONG SAID PARALLEL LINE, SOUTH 78° 03’ WEST 29.99 FEET; THENCE LEAVING
SAID PARALLEL LINE, WESTERLY ALONG A CURVE CONCAVE SOUTHERLY, TANGENT TO THE
LAST DESCRIBED COURSE AND HAVING A RADIUS OF 9945.00 FEET, THROUGH AN ANGLE OF
0° 09’ AN ARC DISTANCE OF 26.04 FEET TO A POINT IN THE WESTERLY LINE OF SAID
LAND CONVEYED TO HOWE AND COMPANY; THENCE ALONG SAID WESTERLY LINE, NORTH 13°
41’ 45” WEST 10.04 FEET TO SAID POINT OF BEGINNING.
PARCEL 4: (PORTION OF APN: 4259-025-018)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, AS PER MAP FILED
AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT
IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 310.32 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST 193.76 FEET;
THENCE NORTH 13° 41’ 45” WEST 245.69 FEET TO THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, AS DESCRIBED IN PARCEL “A” IN THE DEED TO THE CITY OF LOS ANGELES, AS
PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS; THENCE ALONG SAID
SOUTHERLY LINE, NORTH 78° 03’ EAST 50.00 FEET; THENCE SOUTH 44° 13’ 35” EAST
283.15 FEET TO THE POINT OF BEGINNING,
EXCEPT THEREFROM THAT PORTION OF SAID LAND LYING SOUTHWESTERLY OF THE FOLLOWING
DESCRIBED LINE:
BEGINNING IN THE SOUTHERLY LINE OF SAID LOT, DISTANT SOUTH 76° 12’ 45” WEST
444.33 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE NORTH 13° 41’ 45”
WEST 183 FEET; THENCE SOUTH 78° 18’ 15” WEST 26.25 FEET; THENCE NORTH 13° 41’
45” WEST 43.98 FEET; THENCE NORTH 44° 12’ 35” WEST 5.5 FEET; THENCE NORTH
13°41’45” WEST TO SAID SOUTH LINE OF OLYMPIC BOULEVARD.
ALSO EXCEPT THEREFROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE PROPERTY
CONVEYED TO THE STATE OF CALIFORNIA, BY GRANT DEED MADE AND EXECUTED THE 10TH OF
JUNE, 1946, SPECIFICALLY COVERING THE FOLLOWING DESCRIBED PROPERTY:
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA SHOWN, AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, ON THAT CERTAIN MAP FILED AS EXHIBIT “B” WITH
REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT OF THE STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWESTERLY CORNER OF THE LAND CONVEYED TO


Exhibit A-3

--------------------------------------------------------------------------------




HOWE AND COMPANY BY DEED FROM CORA MAY JANKOWSKY, RECORDED APRIL 18, 1946 IN
BOOK 23126 PAGE 7 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, SAID POINT ALSO BEING A POINT IN THAT COURSE IN THE SOUTHERLY LINE
OF OLYMPIC BOULEVARD, DESCRIBED IN PARCEL “A” IN DEED TO THE CITY OF LOS
ANGELES, AS PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS, AS
HAVING A BEARING OF NORTH 78° 03’ 29” EAST; THENCE ALONG SAID SOUTH LINE NORTH
78° 03’ EAST 50.00 FEET TO A POINT; THENCE SOUTH 44° 13’ 35” EAST 11.83 FEET TO
THE INTERSECTION THEREOF WITH A LINE PARALLEL WITH AND DISTANT 10.00 FEET
SOUTHERLY MEASURED NORMALLY, FROM SAID COURSE IN THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD; THENCE ALONG SAID PARALLEL LINE, SOUTH 78’ 03’ WEST 29.99 FEET;
THENCE LEAVING SAID PARALLEL LINE, WESTERLY ALONG A CURVE CONCAVE SOUTHERLY,
TANGENT TO THE LAST DESCRIBED COURSE AND HAVING A RADIUS OF 9945.00 FEET,
THROUGH AN ANGLE OF 0° 09’ AN ARC DISTANCE OF 26.04 FEET TO A POINT IN THE
WESTERLY LINE OF SAID LAND CONVEYED TO HOWE AND COMPANY; THENCE ALONG SAID
WESTERLY LINE, NORTH 13° 41’ 45” WEST 10.04 FEET TO SAID POINT OF BEGINNING.
PARCEL 5: (PORTION OF APN: 4259-025-018)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE RANCHO SAN VICENTE
Y SANTA MONICA, IN THE CITY OF LOS ANGELES. AS PER MAP FILED AS EXHIBIT “B” WITH
REFEREE’S REPORT IN CASE NO B-25296 OF THE SUPERIOR COURT IN AND FOR SAID
COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW
ESTABLISHED, 110 FEET WIDE WITH THE NORTHEASTERLY LINE OF SAID LOT 27, SAID
SOUTHERLY LINE BEING DESCRIBED IN DEED TO THE STATE OF CALIFORNIA RECORDED IN
BOOK 22095 PAGE 427 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY LINE SOUTH 78° 03’ 00” WEST 139.75 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ON SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD SOUTH
78° 03’ 00” WEST 50.00 FEET TO THE SOUTHWESTERLY BOUNDARY OF THE LAND CONVEYED
BY DEED RECORDED IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE
ALONG THE BOUNDARY OF SAID LAND SOUTH 44° 13’ 35” EAST 125.00 FEET; THENCE NORTH
78° 03’ 00” EAST AND PARALLEL TO SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD 50.00
FEET; THENCE NORTH 44° 13’ 35” WEST 125.00 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL 6: (PORTION OF APN: 4259-025-018)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS
ANGELES, AS PER MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO.
B-25296 OF THE SUPERIOR COURT IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 27; THENCE NORTH


Exhibit A-4

--------------------------------------------------------------------------------




44° 12’ 55” WEST ALONG THE NORTHEASTERLY LINE OF SAID LOT, A DISTANCE OF 271.39
FEET TO A POINT IN THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS DESCRIBED IN
PARCEL “A” IN DEED TO THE CITY OF LOS ANGELES, RECORDED IN BOOK 13947 PAGE 107,
OFFICIAL RECORDS; THENCE SOUTH 78° 03’ WEST ALONG SAID SOUTHERLY LINE A DISTANCE
OF 189.75 FEET; THENCE SOUTH 44° 13’ 35” EAST PARALLEL WITH THE NORTHEASTERLY
LINE OF SAID LOT, A DISTANCE OF 278.45 FEET TO A POINT IN THE SOUTHERLY LINE OF
SAID LOT; THENCE NORTH 76° 12’ 45” EAST ALONG SAID SOUTHERLY LINE 186.17 FEET TO
THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHERLY 10 FEET OF SAID LAND, SAID NORTHERLY 10 FEET
BEING DESCRIBED IN THE LAND GRANTED TO THE STATE OF CALIFORNIA, BY DEED RECORDED
IN BOOK 22095 PAGE 427 OF OFFICIAL RECORDS IN THE OFFICE OF SAID COUNTY
RECORDER.
ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW
ESTABLISHED, 110 FEET WIDE WITH THE NORTHEASTERLY LINE OF SAID LOT 27, SAID
SOUTHERLY LINE BEING DESCRIBED IN DEED TO THE STATE OF CALIFORNIA RECORDED IN
BOOK 22095 PAGE 427 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY LINE SOUTH 78° 03’ 00” WEST 139.75 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ON SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD SOUTH
78° 03’ 00” WEST 50.00 FEET TO THE SOUTHWESTERLY BOUNDARY OF THE LAND CONVEYED
BY DEED RECORDED IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE
ALONG THE BOUNDARY OF SAID LAND SOUTH 44° 13’ 35” EAST 125.00 FEET; THENCE NORTH
78° 03’ 00” EAST AND PARALLEL TO SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD 50.00
FEET; THENCE NORTH 44° 13’ 35” WEST 125.00 FEET TO THE TRUE POINT OF BEGINNING.
ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:
THAT PORTION OF THE LAND DESCRIBED IN THE GRANT DEED RECORDED IN BOOK 17559 PAGE
4 OF OFFICIAL RECORDS OF SAID COUNTY, LYING EASTERLY AND NORTHEASTERLY OF THE
FOLLOWING DESCRIBED LINE:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 100.52 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
LEAVING SAID SOUTHERLY LINE NORTH 13° 47’ 15” EAST 164.20 FEET TO A LINE
PARALLEL WITH AND 3.40 FEET SOUTHWESTERLY OF THE NORTHEASTERLY LINE OF SAID LOT;
THENCE ALONG SAID PARALLEL LINE NORTH 44° 13’ 35” WEST 69.27 FEET TO THE
SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW ESTABLISHED, 110 FEET WIDE, AS
DESCRIBED IN THE DEED TO THE STATE OF CALIFORNIA RECORDED IN BOOK 22095 PAGE 427
OF OFFICIAL RECORDS OF SAID COUNTY.


Exhibit A-5

--------------------------------------------------------------------------------




PARCEL 7: (PORTION OF APN: 4259-025-018)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, AS PER MAP FILED
AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF SUPERIOR COURT,
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 186.17 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT, SAID
POINT BEING THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED TO HENRY O. GALLEN BY
DEED RECORDED MAY 17, 1940 IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS; THENCE
STILL CONTINUING ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST
124.15 FEET TO A POINT; THENCE NORTH 44° 13’ 35” WEST 283.15 FEET, MORE OR LESS,
TO A POINT IN THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS DESCRIBED IN PARCEL
“A” IN DEED TO CITY OF LOS ANGELES, RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL
RECORDS; THENCE ALONG THE SOUTHERLY LINE, NORTH 78° 03’ 00” EAST 126.60 FEET TO
THE NORTHWESTERLY CORNER OF SAID HENRY O. GALLEN LAND; THENCE SOUTH 44° 13’ 35”
EAST ALONG THE WESTERLY LINE OF SAID LAND 278.45 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHWEST 10 FEET OF SAID LAND CONVEYED TO THE STATE OF
CALIFORNIA BY DEED RECORDED JUNE 5, 1946 IN BOOK 23218 PAGE 409 OF OFFICIAL
RECORDS.
PARCEL 8: (PORTION OF APN: 4259-025-019)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT IN THE RANCHO SAN VICENTE
Y SANTA MONICA, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO.
B-25296 OF THE SUPERIOR COURT IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
THAT PORTION OF THE LAND DESCRIBED IN THE GRANT DEED RECORDED IN BOOK 17559 PAGE
4 OF OFFICIAL RECORDS OF SAID COUNTY, LYING EASTERLY AND NORTHEASTERLY OF THE
FOLLOWING DESCRIBED LINE:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 100.52 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
LEAVING SAID SOUTHERLY LINE NORTH 13° 47’ 15” EAST 164.20 FEET TO A LINE
PARALLEL WITH AND 3.40 FEET SOUTHWESTERLY OF THE NORTHEASTERLY LINE OF SAID LOT;
THENCE ALONG SAID PARALLEL LINE NORTH 44° 13’ 35” WEST 69.27 FEET TO THE
SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW ESTABLISHED, 110 FEET WIDE, AS
DESCRIBED IN THE DEED TO THE STATE OF CALIFORNIA RECORDED IN BOOK 22095 PAGE 427
OF OFFICIAL RECORDS OF SAID COUNTY.


Exhibit A-6

--------------------------------------------------------------------------------




EXCEPT THEREFROM THE NORTHERLY 10 FEET OF SAID LAND, SAID NORTHERLY 10 FEET
BEING DESCRIBED IN THE LAND GRANTED TO THE STATE OF CALIFORNIA, BY DEED RECORDED
IN BOOK 22095 PAGE 427 OF OFFICIAL RECORDS IN THE OFFICE OF SAID COUNTY
RECORDER.
PARCEL 9: (PORTION OF APN: 4259-025-019)
THAT PORTION OF THE RANCHO SAN VINCENTE Y SANTA MONICA, SHOWN AS A PORTION OF
LOT 28 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, ON A MAP FILED AS EXHIBIT “B” WITH REFEREE’S
REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN AND FOR SAID COUNTY,
DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY LINE OF SAID LOT 28, WITH THE
SOUTHEASTERLY LINE OF THAT CERTAIN STRIP OF LAND 10.00 FEET WIDE, AS DESCRIBED
IN PARCEL NO. 2 IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED ON AUGUST 10,
1945 AS INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS OF SAID
COUNTY; THENCE SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE OF SAID LOT 28, A
DISTANCE OF 136.00 FEET; THENCE WESTERLY PARALLEL WITH SOUTHERLY LINE OF SAID
LOT 28, A DISTANCE OF 190.00 FEET; THENCE NORTHWESTERLY IN A DIRECT LINE TO A
POINT ON THE SOUTHEASTERLY LINE OF SAID LAST MENTIONED DEED, A DISTANT
SOUTHWESTERLY THEREON 118.50 FEET FROM THE POINT OF BEGINNING; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE, 118.50 FEET TO THE POINT OF
BEGINNING.
EXCEPT THEREFROM 50 PERCENT OF ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES, AS
RESERVED IN THE DEED FROM CITIZENS NATIONAL TRUST AND SAVINGS BANK, DATED APRIL
30, 1943, AND RECORDED MAY 21, 1943, AS INSTRUMENT NO. 40 IN BOOK 20044 PAGE 61,
OFFICIAL RECORDS.
PARCEL 10: (PORTION OF APN: 4259-025-019)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
28 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, ON MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT
IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN AND FOR SAID COUNTY, DESCRIBED AS
FOLLOWS:
BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 28; THENCE WESTERLY ALONG THE
SOUTHERLY LINE THEREOF, 380.44 FEET OF THE MOST SOUTHERLY CORNER OF SAID LOT 28;
THENCE NORTHWESTERLY ALONG THE SOUTHWESTERLY LINE THEREOF, TO THE SOUTHERLY LINE
OF OLYMPIC BOULEVARD, AS DESCRIBED IN PARCEL A OF DEED TO THE CITY OF LOS
ANGELES, RECORDED IN BOOK 13947 PAGE 107, OFFICIAL RECORDS OF SAID COUNTY;
THENCE EASTERLY ALONG SAID LAST MENTIONED SOUTHERLY LINE AND ITS EASTERLY
PROLONGATION THEREOF, TO THE NORTHEASTERLY LINE OF


Exhibit A-7

--------------------------------------------------------------------------------




SAID LOT 28; THENCE SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE, 256.31 FEET TO
THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHERLY 10 FEET WITHIN THE LINES OF OLYMPIC BOULEVARD, AS
GRANTED TO THE STATE OF CALIFORNIA, BY DEED RECORDED AUGUST 10, 1945 AS
INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM THAT PORTION THEREOF, DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY LINE OF SAID LOT 28, WITH THE
SOUTHEASTERLY LINE OF THAT CERTAIN STRIP OF LAND 10.00 FEET WIDE, AS DESCRIBED
IN PARCEL NO. 2, IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED ON AUGUST 10,
1945 AS INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS OF SAID
COUNTY; THENCE SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE OF SAID LOT 28, A
DISTANCE OF 136.00 FEET; THENCE WESTERLY PARALLEL WITH THE SOUTHERLY LINE OF
SAID LOT 28, A DISTANCE OF 190.00 FEET; THENCE NORTHWESTERLY IN A DIRECT LINE TO
A POINT ON THE SOUTHEASTERLY LINE OF SAID LAST MENTIONED DEED, DISTANT
SOUTHWESTERLY THEREON 118.50 FEET FROM THE POINT OF BEGINNING; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE, 118.50 FEET TO THE POINT OF
BEGINNING.
ALSO EXCEPT THEREFROM 50 PERCENT OF ALL OIL, GAS AND OTHER HYDROCARBON
SUBSTANCES, AS RESERVED IN THE DEED FROM CITIZENS NATIONAL TRUST AND SAVINGS
BANK, DATED APRIL 30, 1943 AND RECORDED MAY 21, 1943 AS INSTRUMENT NO. 40 IN
BOOK 20044 PAGE 61, OFFICIAL RECORDS.


Exhibit A-8